LEWIS, J.
(dissenting).
The decision of the majority is based upon the following principle: Where a statute, either in direct terms or from its general *197tenor, imposes the duty upon a public officer to pay over moneys received and held by him in his official capacity, the obligation thus imposed is an absolute one, unless it is limited in the statute imposing the duty, or the conditions of his official bond. . This proposition is taken from the opinion in Board of Education v. Jewell, 44 Minn. 427, 46 N. W. 914, with the addition of the words “or the conditions of his official bond.” As I understand the decision in the Jewell case, the court had no intention of extending the liability of the officer and his sureties, unless the statutory provisions expressed obligations greater than those imposed by the common-law rule. This is evident from the authorities upon which the decision was based. The leading case was U. S. v. Prescott, 3 How. 578, where the officer was the receiver of public moneys, and the condition of his bond was to well, truly, and faithfully keep safely the moneys placed in his hands. The court held that by the use of this language the officer had entered into an absolute contract to safely keep the moneys, and that considerations of public policy required the language used to be strictly construed against him, because he had voluntarily assumed the responsibility. This construction was followed in U. S. v. Dashiel, 4 Wall. 182, and Boyden v. U. S., 13 Wall. 17. In Inhabitants v. Hazzard, 12 Cush. 112, the conditions of the bond were to faithfully collect, account for, and pay over, to which the reasoning of the Prescott case was applied.
Of the other cases cited, it may be said that in each instance cither the statute or the bond specifically provided that the officer was bound to account for and pay over the moneys, upon proper warrants, or to his successor in office; and the courts, in applying the doctrine of the Prescott case, expressly put it upon the ground that the common-law rule was abrogated by the terms of the statute, and that the officer had voluntarily accepted the conditions thus defined. The Minnesota cases cited in support of the decision in thp Jewell case were to the same effect. In County Commrs. Hennepin Co. v. Jones, 18 Minn. 182 (199), the statute and the bond both required the treasurer, during his term of office, to “safely keep” and faithfully “pay over,” according to law, all moneys which came into his hands. In the language of Justice *198BEERY, the rule is thus stated: “The very words used in bonds of this kind, viz., that the obligor shall ‘safely keep’ the moneys, seem to carry the idea that the money is not his property, but the property of the body politic, for which it is required to be safely kept. But the fact that the moneys received in this case belong to the county in no way lessens the degree of defendant’s responsibility; nor has such fact any tendency to show that his obligation is not absolute, — to safely keep the moneys coming into his hands.” This case is followed and approved in County Commrs. of McLeod Co. v. Gilbert, 19 Minn. 176 (214), and Redwood Co. v. Tower, 28 Minn. 45, 8 N. W. 907, where the statutory provisions were to the same effect. The statute under consideration in the Jewell case required the treasurer to execute a bond conditioned for the faithful discharge of his duty as treasurer, and declared that he should receive, and, upon order of the board, pay out, all moneys belonging to the district, and to pay over to his successor in office, upon demand, all moneys in his possession belonging to the district; and the bond followed the statute. It therefore becomes evident that in the Jewell case the court did not intend to abrogate the common law where the statute did no more than to re-enact it.
In the present case the duties imposed upon the clerk of court with reference to funds coming into his hands are no other or greater than those imposed by the common law, and the mere fact that an inference arises by the general tenor of the statute that he is to pay over such moneys to the proper parties does not change that rule. I have found no case, nor has one been presented, where the strict rule of absolute liability has been applied under a statute similar to the one now-involved. In every instance the language corresponded to that already referred to in the cases above reviewed.
The courts have given different reasons for coming to the same conclusions, and, as in New York, have distinguished between private and public funds; but nowhere, by any court, has the common-law rule been abrogated, in the absence of express provisions either in the statute or bond. In order to hold, the officer under consideration absolutely liable, such obligation must rest upon one of two grounds: Either because the statutory provisions refer*199red to abrogated the common-law rule, or that the common-law rule should be abrogated, regardless of the statute, upon considerations of public policy. I do not believe the language of our statute either directly or impliedly extends the common-law test of liability. And I am not prepared to fasten upon this class of officers the strict rule applied by the decision. That degree of responsibility is manifestly unreasonable and unjust when applied' to officers whose'possession of funds is merely incidental to their-official duties, and, whether it shall be so applied, the legislature., not the court, should determine. ■
I therefore dissent.